                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                            IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                    -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 AMOS BAILEY,                                           Case No. 2:19-cv-00155-MMD-CWH
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14               Plaintiff,                                 JOINT STIPULATION AND ORDER
                                                                   15 v.                                                       EXTENDING TRANS UNION LLC’S
                                           LAWYERS

                                           SUITE 200




                                                                                                                                TIME TO FILE AN ANSWER OR
                                                                   16 TRANSUNION, LLC                                             OTHERWISE RESPOND TO
                                                                                                                                PLAINTIFF’S FIRST AMENDED
                                                                   17               Defendant.                                  COMPLAINT (FIRST REQUEST)
                                                                   18
                                                                               Plaintiff Amos Bailey (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and
                                                                   19
                                                                        through their respective counsel, hereby file this Joint Stipulation Extending Defendant Trans
                                                                   20
                                                                        Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s First Amended Complaint.
                                                                   21
                                                                               On March 26, 2019, Plaintiff filed his First Amended Complaint. The current deadline for
                                                                   22
                                                                        Trans Union to answer or otherwise respond to Plaintiff’s First Amended Complaint is April 9, 2019.
                                                                   23
                                                                        Trans Union needs additional time to review the documents relating to Plaintiff’s claims and to
                                                                   24
                                                                        respond to the allegations in Plaintiff’s First Amended Complaint. Counsel for Plaintiff and Trans
                                                                   25
                                                                        Union have also engaged in preliminary settlement discussions and believe the additional time may
                                                                   26
                                                                        allow them to bring this matter to resolution.
                                                                   27

                                                                   28
                                                                                                                         1                             KB/26057
                                                                    1
                                                                               Counsel for Plaintiff and Trans Union conferenced via email on April 4, 2019, and agreed to
                                                                    2
                                                                        extend the deadline in which Trans Union has to answer or otherwise respond to Plaintiff’s First
                                                                    3
                                                                        Amended Complaint up to and including April 23, 2019. This is the first stipulation for extension of
                                                                    4
                                                                        time for Trans Union to respond to Plaintiff’s First Amended Complaint.
                                                                    5

                                                                    6          Dated this 8th day of April, 2019
                                                                                                                      ALVERSON TAYLOR & SANDERS
                                                                    7
                                                                                                                      //S// Trevor R. Waite
                                                                    8
                                                                                                                      Kurt Bonds
                                                                    9                                                 Nevada Bar No. 6228
                                                                                                                      Trevor Waite
                                                                   10                                                 Nevada Bar No. 13779
                                                                   11                                                 6605 Grand Montecito Pkwy, Suite 200
                                                                                                                      Las Vegas, NV 89149
                                                                   12                                                 efile@alversontaylor.com
ALVERSON TAYLOR & SANDERS




                                                                                                                      kbonds@alversontaylor.com
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      twaite@alversontaylor.com
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                      Counsel for Trans Union LLC
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                      HAINES & KRIEGER, LLC
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                      //S// Shawn W. Miller
                                                                   16
                                                                                                                      David H. Krieger, Nevada Bar No. 9086
                                                                   17                                                 Shawn W. Miller, Nevada Bar No. 7825
                                                                                                                      8985 S. Eastern Avenue, Suite 350
                                                                   18                                                 Henderson, NV 89123
                                                                   19                                                 Telephone: (702) 880-5554
                                                                                                                      Facsimile: (702) 383-5518
                                                                   20                                                 Email: dkrieger@hainesandkrieger.com
                                                                                                                      Email: smiller@hainesandkrieger.com
                                                                   21                                                 Counsel for Plaintiff
                                                                   22
                                                                                                                     ORDER
                                                                   23
                                                                               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   24
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   25
                                                                                           9             April
                                                                               Dated this ______ day of ______________________, 2019.
                                                                   26

                                                                   27
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   28
                                                                                                                         2                             KB/26057
